DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/22 has been entered.

				Claim Status
Claims 1-19 are pending and are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 12, the limitation “a diagnostic assembly comprising: a diagnostic interface in communication with the chamber outlet of the separated chamber” is unclear and indefinite. What structures make up a diagnostic interface and a diagnostic assembly? Is there a testing chamber, a membrane, antibodies? It is unclear how or whether the diagnostic interface is related to the sensor and also unclear what is being interfaced.  Is there a relationship between the sensor and the diagnostic interface? Please clarify the structures for a diagnostic interface and a diagnostic assembly.   

Regarding Claim 14, the limitation “a biological fluid separation device connector removably connectable to a connector of a blood collection tube” is unclear and indefinite. What is a biological fluid separation device connector? Is that a certain type of connector?  Does the biological fluid separation device connector structurally differ from a connector of a blood collection tube? If so, how? These would both be connectors for separating out components of blood? How does a connector connect to another connector? Is there a piece in between to attach the two connectors (biological fluid separation device connector and the connector of a blood connection tube). Please clarify.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 13, 14, 15, 16, 17, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Manoussakis (US Patent 7,500,569).

Regarding Claim 1, Manoussakis teaches biological fluid separation device adapted to receive a blood sample having a first portion and a second portion, the biological fluid separation device comprising: a housing having an inlet and an outlet and a venting plug having a porosity; a blood chamber having a blood chamber inlet and a blood chamber outlet, the blood chamber adapted to receive the blood sample; a separated chamber having a chamber outlet; a separator disposed between the blood chamber and the separated chamber, the separator adapted to trap the first portion in the blood chamber and allow the second portion to pass through the separator into the separated chamber; and an outer housing removably connectable to the housing, wherein the outer housing contains a first vacuum and the housing contains a second vacuum, wherein, with the housing connected to the outer housing, the housing is disposed within the outer housing, wherein the first vacuum and the second vacuum are in communication via the venting plug, and wherein the porosity of the venting plug allows air to pass therethrough and prevents the second portion of the blood sample from passing therethrough (Device 10 further includes a transfer device 54 for transfer of plasma from primary tube 24 to secondary tube 124, as will be discussed in more detail herein. Transfer device 54 is comprised of tubular plastic cylinder 56 having hollow partition 62 internally therein, and desirably spaced equidistant from the opposing ends of cylinder 56. Cylinder 56 has exterior surface 58 and interior surface 60, with an internal diameter that is larger than the diameter of primary tube 24 and secondary tube 124. Partition 62 is comprised of upstream convex disk 64 and downstream convex disk 66, both desirably molded during manufacture to interior surface 34 of cylinder 56. The exterior surfaces of partition 62 and interior surface 60 of plastic cylinder 56 define upstream chamber 74 and downstream chamber 76 of transfer device 54. The interior surfaces of convex disks 64, 66 define space 70, which houses porous filter 72. Porous filter 72 is a filter matrix including pores which are sufficiently large enough to draw plasma therethrough under a normal vacuum of a conventional evacuated blood collection tube, but sufficiently small and including a long filtration path so as to catch and retain blood cell aggregates. Col. 6, lines 52-67. Col. 7, lines 1-5.).

Regarding Claim 2, Manoussakis teaches the biological fluid separation device of claim 1, wherein the first portion is a cellular portion, and the second portion is a plasma portion (the examiner notes that the cellular portion and the plasma portion are not directed to structures of the device. The cells and the plasma are not part of the claimed device. These are intended use of the device and would be contained in the device. The device of Manoussakis would be capable of having a cellular portion and the plasma portion).  

Regarding Claim 3, Manoussakis teaches the biological fluid separation device of claim 2, wherein the first vacuum and the second vacuum draw the blood sample within the housing and draw the plasma portion through the separator into the separated chamber (Tube 26 is an evacuated tube, in that the interior space within tube 26, which defines primary collection chamber 38, has a negative pressure or a reduced pressure relative to the respective ambient pressure, such as compared with blood pressure or with atmospheric pressure. In this manner, a type of vacuum can be established within tube 26 to draw fluid therein from an external environment, as is well known in the art. Col. 5, lines 57-64).  

Regarding Claim 4, Manoussakis teaches the biological fluid separation device of claim 1, wherein the separator comprises a membrane surface having pores (Figs. 3 and 4, The interior surfaces of convex disks 64, 66 define space 70, which houses porous filter 72. (24) Porous filter 72 is a filter matrix including pores which are sufficiently large enough to draw plasma therethrough under a normal vacuum of a conventional evacuated blood collection tube, but sufficiently small and including a long filtration path so as to catch and retain blood cell aggregates).  

Regarding Claim 5, Manoussakis teaches the biological fluid separation device of claim 1, wherein the separator comprises a track-etched membrane (Particularly, the present invention relates to a medical device capable of separating plasma from agglutinated blood cells through a porous filter membrane.).  

Regarding Claim 6, Manoussakis teaches the biological fluid separation device of claim 1, further comprising a closure covering the inlet, and wherein, with the housing connected to the outer housing, the closure seals the open end of the housing (see stopper in Fig. 2).  

Regarding Claim 7, Manoussakis teaches the biological fluid separation device of claim 1, wherein the inlet of the housing is at a first end and the outlet of the housing is at an opposite second end (see Fig. 2, 54 inlet and outlet are on opposite ends).  

Regarding Claim 8, Manoussakis teaches the biological fluid separation device of claim 1, further comprising a plasma collection channel between the chamber outlet and the outlet of the housing (the examiner notes plasma is not required. The channel would be the region of space between the two outlets. Applicant has not claimed a separate space for the channel connecting each of the outlets).  

Regarding Claim 9, Manoussakis teaches the biological fluid separation device of claim 8, wherein the plasma collection channel has a serpentine shape (the channel would be capable of being any shape and if the channel is the region of space between the two outlets the tubes may be similarly shaped to match. Manoussakis teaches in another non-limiting example, the structure can have a specific geometry, such as a string or cylinder, to impart a desired shape to the aggregates, such as a shape that is less densely packed than cellular aggregates without the structure, and which permits plasma to pass through the aggregates. The specific geometry and shape of the structure can also be designed to maintain the aggregated particles away from the filter, thereby more easily permitting the plasma to pass therethrough without clogging. Col. 6, lines 24-32).

Regarding Claim 13, Manoussakis teaches a biological fluid separation device adapted to receive a blood sample having a cellular portion and a plasma portion, the biological fluid separation device comprising: an inner housing having an inlet and an outlet and a venting plug having a porosity; a blood chamber having a blood chamber inlet and a blood chamber outlet, the blood chamber receives the blood sample; a plasma chamber having a plasma chamber outlet; a separator disposed between the blood chamber and the plasma chamber, the separator adapted to trap the cellular portion in the blood chamber and allow the plasma portion to pass through the separator into the plasma chamber; and an outer housing removably connectable to the inner housing, wherein, with the inner housing connected to the outer housing, the inner housing is disposed within the outer housing, and wherein a vacuum is defined by at least one of the inner housing and the outer housing to draw the plasma portion of the blood sample through the separator, andPage 4 of 11Application No. 16/612,577Paper Dated: May 23, 2022In Reply to USPTO Correspondence of February 28, 2022 Attorney Docket No. 03896-1907920wherein the porosity of the venting plug allows air to pass therethrough and prevents the plasma portion of the blood sample from passing therethrough (Device 10 further includes a transfer device 54 for transfer of plasma from primary tube 24 to secondary tube 124, as will be discussed in more detail herein. Transfer device 54 is comprised of tubular plastic cylinder 56 having hollow partition 62 internally therein, and desirably spaced equidistant from the opposing ends of cylinder 56. Cylinder 56 has exterior surface 58 and interior surface 60, with an internal diameter that is larger than the diameter of primary tube 24 and secondary tube 124. Partition 62 is comprised of upstream convex disk 64 and downstream convex disk 66, both desirably molded during manufacture to interior surface 34 of cylinder 56. The exterior surfaces of partition 62 and interior surface 60 of plastic cylinder 56 define upstream chamber 74 and downstream chamber 76 of transfer device 54. The interior surfaces of convex disks 64, 66 define space 70, which houses porous filter 72. Porous filter 72 is a filter matrix including pores which are sufficiently large enough to draw plasma therethrough under a normal vacuum of a conventional evacuated blood collection tube, but sufficiently small and including a long filtration path so as to catch and retain blood cell aggregates. Col. 6, lines 52-67. Col. 7, lines 1-5.).  

Regarding Claim 14, Manoussakis teaches the biological fluid separation device of claim 13, further comprising a biological fluid separation device connector removably connectable to a connector of a blood collection tube (see Fig. 2 and how each of the pieces removably connect with each tube).  

Regarding Claim 15, Manoussakis teaches the biological fluid separation device of claim 13, wherein the outer housing comprises an evacuated tube (Tube 26 is an evacuated tube).  

Regarding Claim 16, Manoussakis teaches a biological fluid separation device adapted to receive a blood sample having a cellular portion and a plasma portion, the biological fluid separation device comprising: an outer housing having an open end, a closed end, and a sidewall extending therebetween and defining an interior; a dispenser unit removably connectable to the outer housing, the dispenser unit comprising a venting plug having a porosity; and an inner housing within the outer housing, the inner housing comprising: a blood chamber having a blood chamber inlet and a blood chamber outlet, the blood chamber receives the blood sample, the blood chamber outlet in fluid communication with a portion of the interior of the outer housing; a plasma chamber having a plasma chamber outlet; a separator disposed between the blood chamber and the plasma chamber, the separator adapted to trap the cellular portion in the blood chamber and allow the plasma portion to pass through the separator into the plasma chamber; and a plasma collection channel extending from the plasma chamber outlet into the dispenser unit, wherein the porosity of the venting plug allows air to pass therethrough and prevents the plasma portion of the blood sample from passing therethrough ((Device 10 further includes a transfer device 54 for transfer of plasma from primary tube 24 to secondary tube 124, as will be discussed in more detail herein. Transfer device 54 is comprised of tubular plastic cylinder 56 having hollow partition 62 internally therein, and desirably spaced equidistant from the opposing ends of cylinder 56. Cylinder 56 has exterior surface 58 and interior surface 60, with an internal diameter that is larger than the diameter of primary tube 24 and secondary tube 124. Partition 62 is comprised of upstream convex disk 64 and downstream convex disk 66, both desirably molded during manufacture to interior surface 34 of cylinder 56. The exterior surfaces of partition 62 and interior surface 60 of plastic cylinder 56 define upstream chamber 74 and downstream chamber 76 of transfer device 54. The interior surfaces of convex disks 64, 66 define space 70, which houses porous filter 72. Porous filter 72 is a filter matrix including pores which are sufficiently large enough to draw plasma therethrough under a normal vacuum of a conventional evacuated blood collection tube, but sufficiently small and including a long filtration path so as to catch and retain blood cell aggregates. Col. 6, lines 52-67. Col. 7, lines 1-5.).  

Regarding Claim 17, Manoussakis teaches the biological fluid separation device of claim 16, further comprising a stopper sized relative to the interior of the outer housing to provide sealing engagement with the sidewall of the outer housing (Rubber stopper 42 is an elastomeric closure which is comprised of a suitable material capable of providing open end 32 of tube 26 with a gas- and liquid-tight seal, and capable of being punctured or pierced with an appropriate medical device, such as a needle, for transfer of blood into tube 26. Rubber stopper 42 includes a main portion 46 centrally molded with depending portion 50. Depending portion 50 extends from main portion 46, with depending portion 50 capable of extending into open end 32 of tube 26. Depending portion 50 may be annular, having cavity 52.).  

Regarding Claim 18, Manoussakis teaches the biological fluid separation device of claim 17, wherein the stopper divides the interior of the outer housing into a first sealed portion and a second portion (Rubber stopper 42 is an elastomeric closure which is comprised of a suitable material capable of providing open end 32 of tube 26 with a gas- and liquid-tight seal, and capable of being punctured or pierced with an appropriate medical device, such as a needle, for transfer of blood into tube 26. Rubber stopper 42 includes a main portion 46 centrally molded with depending portion 50. Depending portion 50 extends from main portion 46, with depending portion 50 capable of extending into open end 32 of tube 26. Depending portion 50 may be annular, having cavity 52.).  

Regarding Claim 19, Manoussakis teaches the biological fluid separation device of claim 16, wherein, with the dispenser unit disconnected from the outer housing, the plasma portion is contained within the dispenser unit (see Fig. 2 and how the tubes disconnect form each piece).

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

		Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not teach or suggest a dispenser assembly comprising: a cap covering the outlet and including the venting plug; andPage 3 of 11Application No. 16/612,577Paper Dated: May 23, 2022In Reply to USPTO Correspondence of February 28, 2022Attorney Docket No. 03896-1907920 a deformable portion transitionable between an initial position in which the second portion is contained within the separated chamber and a deformed position in which a portion of the second portion is expelled from the separated chamber.  

The prior art does not teach or suggest with the cap removed from the outlet, and the deformable portion transitioned to the deformed position, a portion of the second portion is expelled from the biological fluid separation device.  

The prior art does not teach or suggest further comprising a diagnostic assembly comprising: a diagnostic interface in communication with the chamber outlet of the separated chamber; and a sensor for testing the second portion.  

 Response to Arguments
Applicant’s arguments, see pages 7-11, filed 5/23/22, with respect to the rejection(s) of claim(s) under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Manoussakis (US Patent 7,500,569).

	First, Applicant argues on page 7 none of the cited prior art of record teach or suggest a biological fluid separation device including a venting plug having a porosity, wherein the porosity of the venting plug allows air to pass therethrough and prevents the second portion or plasma portion of the blood sample from passing therethrough.
	In response, the examiner notes a new rejection has been applied in light of the amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798